                                             1
                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF WISCONSIN

    RASHAD J. JONES,

            Petitioner,                                                               ORDER
    v.
                                                                            Case No. 19-cv-541-bbc
    MATTHEW MARSKE,

            Respondent.1


           On July, 1, 2019, the Eastern District of Michigan transferred petitioner Rashad J.

Jones’ claims under 28 U.S.C. § 2241 from case 15-cr-20438 to this court. Petitioner has

neither paid the $5 filing fee nor requested leave to proceed without prepayment of the filing

fee.

           Federal law does not permit a court to waive a prisoner’s entire obligation to pay filing

fees, but it does allow a qualifying individual to proceed without prepaying some or all of the

filing fee. To determine whether petitioner qualifies as indigent, any motion for leave to

proceed without prepayment of the filing fee must include a certified copy of petitioner’s

inmate trust fund account statement (or institutional equivalent) for the six-month period

beginning approximately January 1, 2019, through the date of the petition, July 1, 2019.




1
    I have amended the caption to name the current warden of FCI Oxford as the respondent.
                                              2
                                            ORDER

       IT IS ORDERED that:

       1.      Petitioner Rashad J. Jones may have until July 24, 2019, to pay the $5 filing fee

or submit a properly supported motion for leave to proceed without prepayment of the filing

fee.

       2.     If petitioner does not submit either the $5 payment or a motion for leave to

proceed without prepayment before July 24, 2019, I will assume that petitioner wishes to

withdraw this action voluntarily and will dismiss the action this petition.




              Entered this 2nd day of July, 2019.

                                     BY THE COURT:


                                     /s/
                                     PETER OPPENEER
                                     Magistrate Judge
